El Juez Asociado, Se. Figuebas,
después de exponer los beclios anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y de derecho de la sentencia recurrida, menos el último considerando, y
Considerando: que contra la sentencia de la Corte de Dis-*448trito de Mayagüez, en cnanto ordena se entiendan las costas sin especial condenación, no ha interpuesto recurso de apela-ción la parte demandante, ni tampoco sobre este punto se ha adherido al interpuesto por uno de los demandados, debiendo por tanto quedar subsistente aquel pronunciamiento por minis-terio de la Ley.
Vistas las disposiciones que en el fallo recurrido se citan y los artículos 358, 371 de la Ley de Ensuciamiento Civil.
Fallamos: que debemos confirmar y confirmamos la sen-tencia que dictó la Corte de Distrito de Mayagüez en 24 de Diciembre de 1901, declarando con lugar la demanda de desa-hucio promovida por Don Juan E. Eivera con los demás pro-nunciamientos del caso, é imponemos las costas de este recur-so al apelante Don Miguel Eivera, y devuélvanse los autos á la Corte de su procedencia con la certificación correspondiente.
Jueces concurrentes: Sres. Presidente Quiñones, y Asocia-dos Hernández, Sulzbacher y MacLeary.